



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Brown, 2019 ONCA 153

DATE: 20190226

DOCKET: C65289

Doherty, Benotto and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Recardo George Brown

Appellant

James Carlisle, for the appellant

Jeanette Gevikoglu, for the respondent

Heard: February 25, 2019

On appeal from the sentence imposed on May 13, 2015 by
    Justice Graeme Mew of the Superior Court of Justice, sitting with a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant received an effective sentence of 6 months, taking into
    account pre-sentence custody, followed by 18 months probation.

[2]

The parties agree that the trial judge was inadvertently misled as to
    the immigration consequences of the sentence.  A sentence of 6 months means the
    appellant cannot appeal a removal order.  A sentence under 6 months allows for
    an appeal.

[3]

On consent, we would vary the effective sentence to 5 months 29 days
    concurrent on all counts.  The probation order stands.

[4]

To be clear, the credit for pre-trial custody (98 day) is included in
    the 5 months 29 days.  The
total
sentence is 5
    months 29 days.


